         Case 1:19-cr-00651-LTS Document 269 Filed 05/29/20 Page 1 of 1



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    May 29, 2020
BY ECF

The Honorable Laura Taylor Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Mircea Constantinescu, et al., 19 Cr. 651 (LTS)

Dear Judge Swain:

       The Government respectfully submits this letter to request, with the consent of the
defendants, that, in light of the advice given by the Centers for Disease Control and Prevention
and other public health authorities to take precautions to reduce the possibility of exposure to
COVID-19, and in order to provide the defendants with additional time to review the discovery
materials produced in this case and discuss potential pretrial dispositions with the Government,
the Court adjourn the status conference presently scheduled for June 8, 2020, at 2:00 p.m., to a
date and time convenient to the Court on or after July 6, 2020.

        The Government also respectfully requests, with the consent of the defendants, that the
Court exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from June 8, 2020,
until the date of the rescheduled status conference, in light of the circumstances of the COVID-19
pandemic, and in order to provide the defendants with additional time to review the discovery
materials produced in this case and discuss potential pretrial dispositions with the Government.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York

                                                By: ___________________________
                                                    Elizabeth A. Hanft
                                                    Daniel M. Loss
                                                    Samuel P. Rothschild
                                                    Robert B. Sobelman
                                                    Assistant United States Attorneys
                                                    (212) 637-2334/6527/2504/2616
cc:    All Counsel of Record (by ECF)
